Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barnvos et al. (US PG pub. 2013/0273125A1) in view of Teconchuk et al. (USP 8,697,174) and further in view of Gu et al. (WO 2012/082103A1).
Barnvos et al. discloses animal chew used e.g. for cleaning teeth of animal, comprises consumable portion comprising chewable matrix comprising protein, starch, water and, humectant and orally active ingredient having dimensions selected to fit within oral cavity, see tilte. Barnvos et al. teaches that the chewable matrix comprises starch, protein, humectant, flavorant, vitamins, colorants and minerals to form homogeneous matrix, see examples and [0153], [0159], [0153], [0162], [0151]. The reference teaches use of anti-tartar agents, green tea extracts and surfactants, see page 13. 
Barnvos et al. do not teach use of yoghurt powder in a chewable matrix.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized protein such as yoghurt powder into the chewable matrix of Barnvos et al. One of ordinary skill would have been motivated to do so because Barnvos teaches use of protein and Teconchuk teaches use of specific proteins such as yoghurt and dried yoghurt powder. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Barnvos et al. as modified by Teconchuk et al. does not teach use of hydrophilic films comprising starch or polysaccharide.
Gu et al. discloses oral compositions, see title. The reference teaches use of hydratable, polymer matrix film, see [0001]. The reference teaches use of polysaccharide such as starch in hydrophilic films and  water-soluble fillers include, without limitation, natural ; such as sodium alginate, carrageenan, xanthan gum, gum acacia, Arabic gum, guar pullulan, agar, chitin, chitosan, pectin, karaya gum, zein, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized hydratable starches in a matrix of Barnvos et al. One of ordinary skill would have been motivated to do so because Barnvos teaches use of starch in a matrix and Gu teaches use of specific hydratable starch in making matrix in which hydrophilic and lipophilic additives can be added. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Statutory -type double patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of  U.S. Patent No.10,434,061. This is a statutory double patenting rejection. The instant claims recite a chewable composition formulated for oral delivery to a dog or a cat comprising: a chewable delivery matrix comprising a yogurt powder, the yogurt powder being at least 3% by weight of the chewable composition, a flavoring agent palatable to the dog or the cat, and water; and at least about 0.01% by weight of a plurality of water-soluble film pieces dispersed homogeneously throughout the chewable delivery matrix, the plurality of water-soluble film pieces comprise an active agent and a coloring agent therein, the active agent being rapidly releasable from the chewable composition upon contact with saliva from the dog or the cat, wherein the water in the chewable delivery matrix is in an amount selected for mixing with the plurality of water-soluble film pieces without causing aggregation of the water-soluble film pieces. The patented claims also recite a chewable composition formulated for oral delivery to a dog or a cat comprising: a chewable delivery matrix comprising a yogurt powder, the yogurt powder being at least 3% by weight of the chewable composition, a flavoring agent palatable to the dog or the cat, and water; and at least about 0.01% by weight of a plurality of water-soluble film pieces dispersed homogeneously throughout the chewable delivery matrix, the plurality of water-soluble film pieces comprise an active agent and a coloring agent therein, 

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 and 20 of U.S. Patent No.10,434,061.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method for oral delivery of an active agent to a dog or a cat, comprising: orally administering to the dog or the cat a chewable composition comprising a delivery matrix and a plurality of water-soluble film pieces dispersed homogenously throughout the matrix, the plurality of water-soluble film pieces include the active agent therein, rapidly dissolving a first portion of the plurality of water-soluble film pieces in a mouth of the dog of the cat upon contact with saliva from the dog or the cat for oromucosal delivery of the active agent to the dog or the cat, and 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 10,898,433.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method for oral delivery of an active 


Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,898,433 in view of Teconchuk et al. (USP 8,697,174).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method for oral delivery of an active agent to a dog or a cat, comprising: orally administering to the dog or the cat a chewable composition comprising a delivery matrix and a plurality of water-soluble film pieces dispersed homogenously throughout the matrix, the plurality of water-soluble film pieces include the active agent therein, rapidly dissolving a first portion of the plurality of water-soluble film pieces in a mouth of the dog of the cat upon contact with saliva from the dog or the cat for oromucosal delivery of the active agent to the dog or the cat, and subsequently releasing the active agent from a second portion of the plurality of water-soluble film pieces for delivery to a gastrointestinal track of the dog or the cat. The patented claims recite a method for oral delivery of an active agent to a dog or a cat, comprising: orally administering to the dog or the cat a chewable composition comprising a delivery matrix and at least about 0.01% of a plurality of water-soluble film pieces dispersed homogenously throughout the matrix, the plurality of water-soluble film pieces include the active agent therein, rapidly dissolving a first portion of the plurality of water-soluble film pieces in a mouth of the dog of the cat upon contact with saliva from the dog or the cat for oromucosal delivery of the active agent to the dog or the cat, and subsequently releasing the active agent from a second portion of the plurality of water-soluble film pieces for delivery to a gastrointestinal track of the dog or the cat wherein 
 The patented claims do not recite use of yogurt powder  or crude protein as claimed instantly.
Teconchuk et al. teaches treats and method of producing same, see title. The reference teaches the treat comprises about 5 to 40 wt. %, milk powder, cheese powder, milk concentrates, milk isolates, evaporated milks, cheeses, cream cheeses, sour creams, dried sour creams, yogurts, dried yogurts, or mixtures thereof, such as 10 to 30 wt. %, or 15 to 25 wt. % milk powder, cheese powder, milk concentrates, milk isolates, evaporated milks, cheeses, cream cheeses, sour creams, dried sour creams, yogurts, dried yogurts, or mixtures thereof, see column 7, lines 1-11. Teconchuk et al. teaches that the treats can further include nutraceuticals, vitamins, antioxidants, see column 8, lines 1-7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized protein such as yoghurt powder into the chewable matrix of patented claims and come to the claimed invention because Teconchuk teaches use of specific proteins such as yoghurt and dried yogurts and dried yoghurt powder along with active ingredients in a delivery formulation used for animal treats.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612